 

EXHIBIT 10.2

GUARANTY

This GUARANTY, dated as of November 2, 2010 (this “Guaranty”), is made by KG
Holding, LLC, a limited liability company organized under the Laws of Delaware
(“Guarantor”) for the benefit of Team, Inc., a corporation organized under the
Laws of Texas (“Beneficiary”).

RECITALS

WHEREAS, Beneficiary has required, pursuant to Section 1.4(a)(ix) of the
Membership Interest Purchase Agreement (as such may be amended or modified from
time to time, the “MPA”), dated as of November 2, 2010, by and among
Beneficiary, TQ Acquisition, Inc., Quest Integrity Group, LLC, John Zink
Holdings, Inc., a corporation organized under the Laws of Texas (the “Obligor”),
Ring Mountain Capital, LLC, a California limited liability company, Quest
Integrated, Inc., a Washington corporation, Alexius Group II, LLC., a Delaware
limited liability company, Milton J. Altenberg, and Todd Katz, as an inducement
to enter into such MPA, that Guarantor deliver this Guaranty;

WHEREAS, Guarantor is the owner of the Obligor and consummation of the
transactions contemplated pursuant to the MPA will directly and materially
benefit Guarantor;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, including the covenants of Beneficiary
and the benefits received by Obligor under the MPA, the receipt and sufficiency
of which are hereby acknowledged, Guarantor and Beneficiary agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.1 Definitions

All capitalized terms used but not defined herein shall have the meanings set
forth for such terms in the MPA.

ARTICLE II

GUARANTY

Section 2.1 Guaranty

Subject to Section 2.7 hereof and solely to the extent demand for payment is
made by Beneficiary under Section 2.5 hereof, Guarantor hereby irrevocably,
absolutely, fully and unconditionally guarantees to Beneficiary and its
permitted successors and assigns the prompt and complete payment when and as due
of the Obligor’s unfulfilled payment obligations under Section 5.2 of the MPA in
accordance with, and subject to, the limitations and other provisions set forth
in the MPA (the “Guaranteed Obligations”).

 

1



--------------------------------------------------------------------------------

 

Section 2.2 No Release or Discharge

Subject to the limitations in Section 2.1 hereof, this Guaranty is a primary
obligation of Guarantor and shall be an irrevocable, absolute, full and
unconditional guaranty, irrespective of:

(a) any modification, amplification, amendment, supplement, renewal or waiver of
the MPA or any of the terms or conditions of the MPA;

(b) any postponement or extension of the date on which any payment must be made
pursuant to the MPA or postponement or extension of the date on which any act
must be performed by the Obligor thereunder;

(c) any change in the organization or structure of Beneficiary or any of its
Affiliates; and

(d) any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of a guarantor, including any termination of or
change in corporate existence, structure or ownership of the Obligor or
Guarantor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Obligor or its assets;

all without notice to or assent by Guarantor, who shall remain bound by this
Guaranty, which shall remain in full force and effect until all of the
Guaranteed Obligations have been indefeasibly paid, notwithstanding any such
event or circumstance or any such act by Beneficiary.

Section 2.3 Waiver of Rights

Subject to the limitations expressly set forth in this Guaranty, Guarantor
understands and agrees that the guaranty contained in Section 2.1 hereof shall
be a irrevocable, absolute, full and unconditional guaranty, irrespective of any
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Guarantor hereby expressly waives
diligence, presentment, protest and all notices whatsoever (other than the
notice contemplated by Section 2.5 hereof) and any requirement that Beneficiary
exhaust any right, power or remedy or proceed against the Obligor under the MPA
or any other agreement or instrument referred to herein or therein. Without
limiting Guarantor’s own defenses and rights hereunder, Guarantor reserves to
itself all rights, setoffs, counterclaims and other defenses that the Obligor
may have to payment of all or any portion of the Guaranteed Obligations except
any legal or equitable discharge or defense arising from bankruptcy, insolvency,
dissolution or liquidation of the Obligor and other defenses expressly waived in
this Guaranty.

Section 2.4 Postponement of Subrogation

Guarantor shall be subrogated to all rights of Beneficiary against the Obligor
in respect of any amounts paid by such Guarantor pursuant to this Guaranty;
provided, however, that Guarantor hereby postpones all rights of subrogation,
reimbursement, indemnity and recourse (including any statutory rights of
subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509, or
otherwise) until such time as the Guaranteed Obligations are paid or otherwise
satisfied in full.

 

2



--------------------------------------------------------------------------------

If (a) Guarantor makes payment to Beneficiary of all or any part of the
Guaranteed Obligations and (b) all of the then outstanding Guaranteed
Obligations shall have been paid or otherwise satisfied in full, Beneficiary
shall, at Guarantor’s request, execute and deliver to Guarantor documents to
evidence the transfer by subrogation to Guarantor of any interest in the
Guaranteed Obligations resulting from such payment by Guarantor.

Section 2.5 Notice of Default

Beneficiary will provide written notice in compliance with Section 4.1 hereof to
Guarantor if the Obligor defaults in any of its obligations under the MPA and
such default may trigger the obligations of Guarantor under this Guaranty
describing in reasonable detail the default thereunder and the payment
requested, or the amount of any claims made, by Beneficiary under this Guaranty
with respect to such default.

Section 2.6 Guaranty of Payment and Not Collection

This is a guaranty of payment when and as due and not merely of collection.

Section 2.7 Reinstatement

If any of the Guaranteed Obligations have been paid by Guarantor but such
payment is forfeited, reclaimed or otherwise repaid pursuant to bankruptcy,
insolvency or similar Laws, then claims for such amount as was so forfeited,
reclaimed or otherwise repaid shall be revived and continue as if such payment
or proceeds had not been received by Beneficiary from Guarantor under this
Guaranty.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Guarantor

Guarantor represents and warrants as follows:

(a) Guarantor is a limited liability company, incorporated, existing and in good
standing under the Laws of Delaware.

(b) Guarantor has all requisite organizational power and authority to execute
and deliver this Guaranty and to perform all obligations to be performed by it
hereunder. The execution and delivery of this Guaranty and the consummation of
the transactions contemplated hereby have been duly and validly authorized and
approved by all requisite action on the part of Guarantor. This Guaranty has
been duly and validly executed and delivered by Guarantor and constitutes a
valid and binding obligation of it, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

(c) None of the execution and delivery by Guarantor of this Guaranty, or the
performance of its obligations hereunder will (i) conflict with, or result in
any violation of, any provision of (A) the Organizational Documents of Guarantor
or (B) any applicable Law or (ii)

 

3



--------------------------------------------------------------------------------

conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination or
cancellation under, any material Contract to which it is a party or by which its
properties or assets are bound, or result in the creation of any Lien upon any
of its properties or assets or constitute an event which, after notice or lapse
of time or both, would result in any such breach, termination or creation of a
Lien upon any of its properties or assets.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Notices

All notices and other communications under this Guaranty shall be in writing and
shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt), (b) when sent by facsimile (with written confirmation
of transmission) or (c) one (1) Business Day after the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

 

  (a) If to Beneficiary, to:

Team, Inc.

200 Hermann Drive

Alvin, Texas 77512-0123

Attn: General Counsel

Telecopy: 281-388-5583

With a copy (which shall not constitute notice) to:

Locke Lord Bissell & Liddell LLP

600 Travis Street, Suite 2800

Houston, Texas 77002

Attention: David F. Taylor

Telecopy: 713-223-3717

 

  (b) If to Guarantor, to:

KG Holding, LLC

4111 East 37th Street North

Wichita, Kansas 67220

Attention: Chief Financial Officer

Telecopy: 316-828-8171

With a copy to:

Koch Companies Public Sector, LLC

4111 East 37th Street North

Wichita, Kansas 67220

Attention: Associate General Counsel – Corporate and Commercial

Telecopy: 316-828-8866

 

4



--------------------------------------------------------------------------------

 

Section 4.2 Assignment

No assignment of this Guaranty or of any rights or obligations hereunder may be
made by either Guarantor or Beneficiary, directly or indirectly (by operation of
Law or otherwise), without the prior written consent of the other party hereto
and any attempted assignment without such required consent shall be null and
void and without any legal effect. This Guaranty shall be binding upon and inure
to the benefit of the parties and their respective permitted successors and
assigns.

Section 4.3 Rights of Third Parties

Nothing expressed or implied in this Guaranty shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Guaranty.

Section 4.4 Entire Agreement

This Guaranty constitutes the entire agreement between Guarantor and Beneficiary
and supersedes any other agreements, whether written or oral, that may have been
made or entered into by or between Guarantor and Beneficiary or any of their
respective Affiliates relating to the matters addressed by this Guaranty. No
representations, warranties, covenants, understandings, agreements, oral or
otherwise, relating to the matters addressed by this Guaranty exist between
Guarantor and Beneficiary or any of their respective Affiliates except as
expressly set forth in this Guaranty.

Section 4.5 Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Any facsimile copies hereof or signature hereon shall, for all
purposes, be deemed originals.

Section 4.6 Amendments

This Guaranty may be amended or modified in whole or in part, and terms and
conditions may be waived, only by a duly authorized agreement in writing
executed by Guarantor and Beneficiary which makes reference to this Guaranty.

Section 4.7 Severability

If any provision of this Guaranty is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Guaranty shall remain in
full force and effect. Guarantor and Beneficiary further agree that if any
provision contained herein is, to any extent, held invalid or unenforceable in
any respect under the Laws governing this Guaranty, Guarantor and Beneficiary
shall take any actions necessary to render the remaining provisions of this
Guaranty valid and enforceable to the fullest extent permitted by Law and, to
the extent necessary, shall amend or otherwise modify this Guaranty to replace
any provision contained herein that is held invalid or unenforceable with a
valid and enforceable provision giving effect to the intent of Guarantor and
Beneficiary to the greatest extent legally permissible.

 

5



--------------------------------------------------------------------------------

 

Section 4.8 Governing Law; Jurisdiction; Waiver of Jury Trial

(a) This Guaranty shall be governed by and construed in accordance with the Laws
of the State of Delaware without regard to the Laws of the State of Delaware or
any other jurisdiction that would call for the application of the substantive
laws of any jurisdiction other than Delaware. This Agreement is entered into in
express reliance by the Parties on Section 2708 of Title 6 of the Delaware Code.

(b) Guarantor and Beneficiary agree that the appropriate, exclusive and
convenient forum (the “Forum”) for any disputes between either Guarantor and
Beneficiary arising out of this Guaranty or the matters addressed by this
Guaranty shall be in the Court of Chancery in the City of Wilmington, New Castle
County, Delaware, except where such court lacks subject matter jurisdiction. In
such event, the Forum shall be in the federal district court sitting in
Wilmington, Delaware or, in the event such federal district court lacks subject
matter jurisdiction, then in the Superior Court in the City of Wilmington, New
Castle County, Delaware. Guarantor and Beneficiary irrevocably submit to the
jurisdiction of such courts solely in respect of any disputes arising out of or
related to this Guaranty or the matters addressed by this Guaranty. Guarantor
and Beneficiary further agree that they shall not bring suit with respect to any
disputes arising out of or related to this Guaranty or the matters addressed by
this Guaranty in any court or jurisdiction other than the above specified
courts; provided, however, that the foregoing shall not limit the rights of
Guarantor or Beneficiary to obtain execution of judgment in any other
jurisdiction. Guarantor and Beneficiary further agree, to the extent permitted
by Law, that a final and unappealable judgment against any of them in any action
or proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified or exemplified copy of which shall be conclusive evidence of the
fact and amount of such judgment.

(c) To the extent that Guarantor or Beneficiary has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Guaranty and (ii) submits to the personal
jurisdiction of each court described in Section 4.8(b).

(d) THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY DISPUTES BETWEEN ANY OF THE PARTIES HERETO ARISING OUT OF
ALL RELATED TO THIS GUARANTY OR THE MATTERS ADDRESSED BY THIS GUARANTY.

[signature page follows]

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by
Guarantor and the Beneficiary as of the date first above written.

 

KG HOLDING, LLC By:  

/s/ Matthew Flamini

Name:  

Matthew Flamini

Title:  

Attorney-in-Fact

TEAM, INC. By:  

/s/ André C. Bouchard

  André C. Bouchard   Senior Vice President, General Counsel & Secretary

SIGNATURE PAGE

SELLER PARENT GUARANTY

 

7